Madden, Judge,
concurring:
I agree with the result reached in this case. I think that', the recital in the majority opinion under the heading “Third Cause of Action” shows, as is said in that opinion, that plaintiff was accorded no appeal from the decisions of the contracting officer. The contract provided for such an appeal, and its denial destroyed any finality which might otherwise-have attached to the departmental decisions. In this situation, all of plaintiff’s claims are properly before the court. for decision. It is therefore unnecessary for us to determine the scope and meaning of the provision in Article 15 of the ■ contract that “all other disputes concerning questions arising ■ under this contract shall be decided by the contracting; officer * * *, subject to written appeal * * * to the-head of the department,” and I would not do so.